DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a 371 of PCT/JP2017/016493 (filed on 04/26/2017). Acknowledgment is made of applicant’s claim for foreign priority based on an application filed in Japan on 12/26/2016 and 04/26/2016.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 06/25/2021 has in compliance with the provisions of 37 CFR 1.97 and has been considered by the examiner. An initialed copy accompanies this Office Action.  
Drawings
The drawings (Figures 1-5) filed on 06/25/2021 and 08/11/2021 are objected to because the drawings are blurry and the details of the drawings are not clearly visible. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form 
Claims 1-2 and 6-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,078,120 B2 (hereinafter Pat’120). Although the claims at issue are not identical, they are not patentably distinct from each other because Pat’120 discloses an oxide sintered body comprising an oxide including elements of In, Zn, Sn, and Y with the claimed atomic that mainly composed of bixbyite phase represented by In2O3 and have a density equal to or more than 100.01% of a theoretical density. Pat’120 anticipates the instant claims.
Claim Objections
Claims 10-16 are objected to because of the following informalities: 
Claims 10, at line 3, is objected for containing a period in the middle of the claim, i.e., at “Zn2SnO4.”, and missing a period at the end of the claim. Appropriate correction is required.

Claim 14, at line 6, is objected for containing a period in the middle of the claim, i.e., at “In((Zn3In)O6).”, and missing a period at the end of the claim. Appropriate correction is required.
Claims 15-16 directly or indirectly depend from claim 14 and are objected based on their dependencies.
Claim Rejections - 35 USC § 112
Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the proportion" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the three-point bending strength" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the coefficient of line expression" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-13 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2014-073210 A1 (hereinafter Kazuaki).
Initially, it should be noted that the Kazuaki reference is cited in the IDS filed on 06/25/2021.
Regarding claim 1, Kazuaki discloses a sputtering target (the claimed oxide sintered body) useful for forming oxide semiconductor thin and thin film transistor comprising oxide of indium (In), tin (Sn), zinc (Zn) and an oxide of element X wherein element X includes yttrium (Y) as recited in claim 1 (See unlabeled page 3). At Table 1, Examples 7, 36, and 37, Kazuaki uses an oxide of element yttrium (Y) as a raw material for the sputtering target. 

    PNG
    media_image1.png
    32
    860
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    50
    860
    media_image2.png
    Greyscale

Kazuaki further discloses that the sputtering target composition contains mainly of In2O3 (bixbyite structure compound — peak 
Regarding claim 2, Kazuaki discloses that the sintered body having an X-ray diffraction largely having peak 06-0416 (In2O3 - bixbyite structure compound) (See Fig. 2 and 9). Based on the high intensity peak of In2O3 (peak 06-0416) on the X-ray diffraction chart (See Fig. 2 and 9) as compared to the peaks of other components, a skilled artisan would inherently recognized that the amount of In2O3 (bixbyite structure compound) is at 50 wt% or more of the sintered oxide body.
Claims 3-4 are drawn to properties, i.e., three-point bending strength and coefficient of linear expansion, of the oxide sintered body. Since the sputtering target (oxide sintered body) of Kazuaki comprises of all the claimed ingredients within the claimed proportions, a person skilled in the art would have a reasonable expectation that the sputtering target of Kazuaki would have the same or substantially similar properties as claimed oxide sintered body. It has been held that “[p]roducts of identical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (fed. Cir. 1990). See MPEP 2112.01 II. 
Regarding claim 5, Kazuaki discloses that the that the sputtering target comprises indium trizincoindate phase represented by In((Zn3In)O6) (In2Zn3O6 - See Table 1; Figures 5 and 7).   
Regarding claim 6, Kazuaki discloses that the sputtering target has a density calculated from the weight average of the density of each raw material is then the theoretical density value, which is taken as 100.00% as recited in claim 6 (See unlabeled page 5).
Regarding claim 7, Kazuaki discloses that the sputtering target includes In2O3 (bixbyite phase) and Y2Sn2O7 (pyrochlore phase) (See Table 1, Examples 7 and 36 above). 
Regarding claims 8 and 12, Kazuaki discloses that the bixbyite structure compound include substitutional solid solutions in which some of the atoms and ions in the crystal structure are substituted with other atoms, and interstitial solid solutions in which other atoms, including element X and Zn, are easily forms a substitution type solid solution (See unlabeled pages 3-4).

[Zn/(In+Sn+Zn+X)] is 0.03 to 0.60,
[X/(In+Sn+Zn+X)] is 0.2 to 0.27
[Sn/(In+Sn+Zn+X)] is 0.03 to 0.30
[In/(In+Sn+Zn+X)] is 0.20 to 0.75.
The atomic ratio of element X, when element X is yttrium (Y), fulfills the instant claim.
	Regarding claims 10-11 and 13, Kazuaki discloses an oxide sintered body comprising In2O3 (bixbyite phase), Y2Sn2O7 (pyrochlore phase), and ZnO (See Table 1, Comparative Example 6). 

    PNG
    media_image3.png
    43
    925
    media_image3.png
    Greyscale

The oxide sintered body comprising comprises of In element (In2O3), Zn element (ZnO), Sn element (Y2Sn2O7), and Y element (Y2Sn2O7) without spinel phase represented by Zn2SnO4. At unlabeled page 3, Kazuaki discloses that the oxide sintered body having atomic ratios:
[Zn/(In+Sn+Zn+X)] is 0.03 to 0.60,
[X/(In+Sn+Zn+X)] is 0.2 to 0.27
[Sn/(In+Sn+Zn+X)] is 0.03 to 0.30
[In/(In+Sn+Zn+X)] is 0.20 to 0.75. 

Regarding claim 19, Kazuaki discloses that the oxide semiconductor film is an amorphous film (See unlabeled page 8).
Regarding claims 17-18 and 20, Kazuaki discloses that the sputtering target useful for forming thin film transistor (See unlabeled page 3).
The reference specifically or inherently meets each of the claimed limitations in their broadest interpretations.  The reference is anticipatory.
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Allowable Subject Matter
Claim 14 (and dependent claims 15-16) is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: the closest prior art found is to
TW 2010-24435 A (hereinafter Inoue, also published as WO 2010-032432 A1). Kazuyoshi is cited in the IDS filed on 06/25/2021
Regarding claim 14, Inoue discloses a sintered body containing oxide of two or more kinds of metals selected among a group composed of indium, tin, and zinc, and yttrium oxide (See Abstract). Inoue further discloses that the sintered body containing yttrium oxide in indium oxide, zinc oxide, and/or tin oxide (See page 2). In one embodiment, Inoue discloses that the sintered body contains indium oxide crystals in which yttrium oxide is dissolved (See page 2 and page 5). The indium oxide crystals having a bixbyite structure (See page 2; In2O3 structure). Inoue discloses that the dissolved of yttrium oxide in indium oxide contain Y2Sn2O7 compound (See page 3). The sintered body having yttrium oxide dissolved in indium oxide (bixbyite structure) contains Y2Sn2O7 compound (pyrochlore structure). Therefore, sintered body of Inoue consists of indium oxide (In2O3) crystals having a bixbyite structure and Y2Sn2O7 compound when indium oxide is dissolved therein.
Inoue discloses a second sintered body containing two or more metal oxides consisting of indium (In), tin (Sn), and zinc (Zn), and yttrium (Y) oxide wherein the atomic ratio of 
Inoue failed to disclose an atomic ratio of 0.01≤Zn/(In+Zn+Y+Sn)≤0.25 as required in claim 14.
Currently, there is not prior art alone or in combination that teaches of fairly suggest a modification of an oxide sintered body consists of a bixbyite phase represented by In2O3 and a pyrochlore phase represented by Y2Sn2O7, or the oxide sintered body consists of a bixbyite phase represented by In2O3, a pyrochlore phase represented by Y2Sn2O7 and an indium trizincoindate phase represented by In((Zn3In)O6) within an atomic ratio of 0.01≤Zn/(In+Zn+Y+Sn)≤0.25 as required in claim 14. Therefore, claim 14 is allowable over the prior art of record.
Claims 15 and 16 depend from claim 14 and are allowable based on their dependencies.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082.  The examiner can normally be reached on M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 






/KHANH T NGUYEN/Primary Examiner, Art Unit 1761